Biggs, J.
(dissenting). — The fundamental error in the majority opinion is that it treats the amount paid to Miss Noe as an absolute payment on her demand; that is, as a discharge of the debt pro tanto as to the estate, whereas it ought to be treated -merely as an advancement by the defendant administrator in his individual capacity upon an implied agreement on the part of Miss Noe that she would take the necessary steps to have the demand allowed and upon a final settlement of the claim she would allow the amount as a credit thereon. This is the reasonable and legal view as it is conceded in the opinion that the defendant had no *582right to use the money of the estate in the discharge or' partial discharge of the claim, and if followed no injustice would be done to anyone. As it is, a portion of Miss Noe’s demand will be collected twice, and the defendant is told to pursue an exceedingly doubtful remedy against her estate for his reimbursement. The law and the facts in the case do not in my judgment require such circumlocution. Besides the hope held out to the defendant is a false one, for if he ever had a claim for reimbursement against the estate of Miss Noe his demand is now barred by the statute of limitation, provided there was prompt publication of the notice of grant of letters.
For the reasons stated I must dissent from the conclusion reached by my associates.